Citation Nr: 0324814	
Decision Date: 09/24/03    Archive Date: 09/30/03	

DOCKET NO.  96-13 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder. 

2.  Whether the appellant has basic eligibility for 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran, who had active service from June 1966 
to July 1966, appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review.  In 
January 1998, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board.

In a decision dated in June 1998, the Board issued a decision 
affirming the RO's denial of basic eligibility for 
nonservice-connected pension benefits.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an Order dated in 
December 1999, the Court vacated the Board's decision and 
returned the case to the Board for further appellate review.  
In a decision dated in June 2000, the Board denied the 
benefits sought on appeal.  The veteran again appealed to the 
Court, and in an Order dated in May 2001, the Court vacated 
the Board's decision.  The Board issued another decision in 
March 2002, denying the benefits sought on appeal and in 
February 2003, the Court again vacated the Board's decision 
and returned the case to the Board for appellate review.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).

In this case, it is clear that the RO did not consider the 
veteran's claim under the VCAA because the RO completed 
adjudicative action and forwarded the case to the Board long 
before the VCAA was enacted.  The Board addressed the VCAA in 
the March 2002 decision, but the Joint Motion for Remand and 
to Stay Proceedings (Joint Motion) granted by the Court in 
the February 2003 Order vacating the Board's decision 
indicated that the Board's discussion of the VCAA does not 
fulfill the requirement that VA must notify appellant of the 
information and evidence necessary to substantiate his claim 
and that such notice must indicate which portion of any such 
information or evidence is to be provided by appellant and 
which portion must be provided by VA.  Since the appellant 
was never provided notice under the VCAA, it appears that the 
Court's Order contemplates additional notice.  But see Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003) (holding 
that section 3a of the VCAA does not apply retroactively and 
overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) and 
Holliday v. Principi, 14 Vet. App. 280 (2001).  Nevertheless, 
the Board must comply with the Court's Order in this case.

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In that case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b), 
which provided a claimant one year to submit evidence.  
Therefore, at this point in time, the Board cannot provide 
notice to the appellant of the provisions of the VCAA.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to ensure due process, 
and to comply with the Court's Order in this case, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

The RO should consider the veteran's 
claims under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notice to the 
veteran of the type of evidence necessary 
to substantiate his claims and the 
division of responsibilities between the 
VA and the veteran in obtaining that 
evidence.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence, and as indicated above, under the VCAA.  
If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, to ensure due process and to comply with the 
Court's Order in this case, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran unless he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


